Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8, 12-15, and 19-29 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15 all of the prior art of record fails to teach or suggest the limitation of claim 1, A method, comprising: identifying, by a device, a road network that includes multiple paths from an origin node to a destination node, wherein the road network includes multiple nodes to represent junctions between the origin node and the destination node and multiple links to represent road segments connecting the junctions between the origin node and the destination node; determining, by the device, that the multiple paths from the origin node to the destination node include at least one path having a turn complexity that comprises one or more of a turn cost that is based on a turn restriction, along the at least one path, that is associated with at least one of:  a first turn that is banned, or a second turn that is banned on a particular day or at a particular time;-2-PATENT U.S. Patent Application No. 16/373,753 Attorney Docket No. 20180541computing, by the device, a respective cost for each respective path of the multiple paths from the origin node to the destination node based on a total cost associated with a set of road segments in the respective path; and selecting, by the device, a shortest path among the multiple paths from the origin node to the destination node based on the respective cost for each respective path of the multiple paths. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 20050192749 A1 discloses a path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. A boundary zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects each boundary zone once for each corresponding obstacle. An economic cost is estimated for traversing each candidate path or a portion thereof between the starting point and the termination point. A preferential path is selected from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost.
All dependent claims are allowable for at least the reasons of claim 1, 8, and/or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665